Case 3:17-cv-00108-GPC-MDD Document 729 Filed 11/08/18 PageID.64202 Page 1 of 4



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10
  11    IN RE:                                     CASE NO. 3:17-CV-0108-GPC-
                                                   MDD
  12    QUALCOMM LITIGATION
                                                   ORDER GRANTING IN PART
  13                                               AND DENYING IN PART
                                                   APPLE’S MOTION FOR
  14                                               PARTIAL SUMMARY
                                                   JUDGMENT ON SECOND
  15                                               AMENDED COUNTERCLAIM
                                                   FOR TORTIOUS
  16                                               INTERFERENCE WITH
                                                   CONTRACT AS TIME-BARRED
  17
                                                   [DKT. NO. 599]
  18
  19
  20
  21         Plaintiff/Counterclaim-Defendant Apple filed a motion for partial summary
  22   judgment of Defendant and Counterclaim-Plaintiff Qualcomm’s second amended
  23   counterclaim for tortious interference with contract as time barred. (Dkt. No. 599.)
  24   An opposition was filed on September 28, 2018. (Dkt. No. 626.) A reply was filed
  25   on October 12, 2018. (Dkt. No. 667.) Based upon review of the pleadings, and
  26   applicable law, the Court GRANTS in part and DENIES in part the motion for
  27   partial summary judgment.
  28         Count One of the second amended counterclaim seeks to hold Apple
                                                                Case No. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 729 Filed 11/08/18 PageID.64203 Page 2 of 4



   1
       accountable for tortiously interfering with Qualcomm’s license agreements with the
   2
       Contract Manufacturers (“CMs”). (Dkt. No. 469, SAC ¶¶ 264-297.) The parties do
   3
       not dispute that the statute of limitation for tortious interference with contract in
   4
       California is two years. Knoell v. Petrovich, 76 Cal. App. 4th 164, 168 (1999); Cal.
   5
       Civ. Proc. Code § 339. The parties do not dispute that because the complaint was
   6
       filed on January 20, 2017, any conduct prior to January 20, 2015 is barred by the
   7
       two year statute of limitations. (Dkt. No. 626 at 61 (“Qualcomm is not pursuing a
   8
       tortious interference claim against Apple based on breaches by the CMs prior to
   9
       January 20, 2015.”); Dkt. No. 667 at 5 (“The Court should grant Apple’s motion for
  10
       partial summary judgment with respect to tortious interference claims that pre-date
  11
       January 20, 2015.”).)
  12
              Initially, Apple sought partial summary judgment on Qualcomm’s tortious
  13
       interference claims as time barred because they accrued more than two year before
  14
       Qualcomm asserted them.2 In its opposition, Qualcomm argues that any conduct
  15
       prior to January 20, 2015 does not affect the timeliness of conduct after January 20,
  16
       2015 based on the doctrine of continuous accrual. Under this doctrine, when there
  17
       is a recurring obligation under the contract, each conduct constitutes a separate
  18
       actionable wrong and the statute of limitations begins at each recurring violation.
  19
       Therefore, any tortious interference conduct after January 20, 2015 is timely. In
  20
       reply, Apple altered its initial relief sought on partial summary judgment seeking
  21
       judgment on the entire claims as time-barred, and now argues that the tortious
  22
       interference claims that pre-date January 20, 2015 are time-barred. (Dkt. No. 667 at
  23
       5.) By implication, Apple does not appear to dispute that any conduct after January
  24
       20, 2015 is not time-barred.
  25   1
        Page numbers are based on CM/ECF pagination.
  26   2
        Apple seeks judgment on Qualcomm’s claim that Apple caused the CMs to “misstate or
       manipulate the sale information of the devices they sell to Apple.” (Dkt. No. 469, SAC ¶ 294.)
  27   Apple also seeks judgment on Qualcomm’s contention that “Apple . . . tortuously interfered
       with . . . the Contract Manufacturers’ license agreements by intentionally obstructing
  28   Qualcomm’s right to audit the Contract Manufacturers.” (Id. ¶ 291.)
                                                                         Case No. 3:17-CV-0108-GPC-MDD
                                                       2
Case 3:17-cv-00108-GPC-MDD Document 729 Filed 11/08/18 PageID.64204 Page 3 of 4



   1
             In reply, Apple does not challenge the “continuous accrual” doctrine that
   2
       renders any tortious interference conduct after January 20, 2015 timely. See Aryeh
   3
       v. Canon Bus. Solutions, Inc., 55 Cal. 4th 1185, 1192 (2013) (“[U]nder the theory
   4
       of continuous accrual, a series of wrongs or injuries may be viewed as each
   5
       triggering its own limitations period, such that a suit for relief may be partially
   6
       time-barred as to older events but timely as to those within the applicable
   7
       limitations period.”); Gilkyson v. Disney Enters., 244 Cal. App. 4th 1336, 1343
   8
       (2016) (the continuing nature of the obligation to pay periodic royalties made each
   9
       breach of that obligation a separate actionable claim; therefore, the breaches
  10
       occurring within the four-year limitations period were timely); Peterson v. Highland
  11
       Music, Inc., 140 F.3d 1313, 1321 (9th Cir. 1998) (statute of limitations under
  12
       California Code of Civil Procedure section 339 did not bar rescission claim where
  13
       contract created a continuing obligation, severable each time, to pay royalties where
  14
       “each breach starts the clock afresh for statute of limitations purposes”; “[t]here is
  15
       no fixed amount to be paid out over time under [plaintiffs’] contract, but rather a
  16
       continuing obligation to pay a portion of the profits and royalties . . . as the
  17
       recording gets used over time.”). It is not disputed that the CMs’ obligations under
  18
       the license agreements such as providing royalty reports to Qualcomm and being
  19
       subject to royalty audits by Qualcomm are “continuing or recurring obligations.”
  20
       See Aryeh, 55 Cal. 4th at 1199. Therefore, under the doctrine of continuous
  21
       accrual, any conduct of tortious interference within the two year statute of
  22
       limitations period constitute new breaches and separate actionable claims, and are
  23
       therefore, timely.
  24
             Accordingly, the Court GRANTS as unopposed Apple’s motion for partial
  25
       summary judgment on Count One of the second amended counterclaim for tortious
  26
       interference with contract based on any claims prior to January 20, 2015. The
  27
       Court DENIES Apple’s motion for partial summary judgment as to the tortious
  28
                                                                    Case No. 3:17-CV-0108-GPC-MDD
                                                   2
Case 3:17-cv-00108-GPC-MDD Document 729 Filed 11/08/18 PageID.64205 Page 4 of 4



   1
       interference claims for conduct after January 20, 2015.
   2
             IT IS SO ORDERED.
   3
   4   Dated: November 8, 2018
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                 Case No. 3:17-CV-0108-GPC-MDD
                                                2
